Citation Nr: 1535988	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  07-24 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a compensable rating for a left fibula fracture.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the RO in Oakland, California which denied the Veteran a compensable rating for his left fibula fracture.

The Board notes that an August 2009 rating decision denied the Veteran, in pertinent part, a TDIU.  A statement of the case (SOC) concerning this issue was generated in April 2014.  The Veteran submitted a VA Form 9 substantive appeal concerning the TDIU issue with a request for a video-conference hearing in September 2014.  As this appeal was made more than a year after the August 2009 rating decision and more than 60 days after the SOC, it was not timely.  However, in the September 2014 Form 9 appeal, the Veteran indicated that his left fibula fracture played a role in rendering him unemployable.  The United States Court of Appeals for Veterans Claims (Court) determined that where, as here, a claimant, or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for a total disability rating based on individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  Thus, the Board has assumed jurisdiction over the issue here.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2015, the Veteran requested a BVA hearing by live video conference.  To date, this has not occurred.  He should be afforded the opportunity to be heard as to the issues on appeal and a video conference hearing should be scheduled on remand.  38 C.F.R. §§ 20.700, 20.703, and 20.704 (2014).  As the RO schedules Board video conference hearings, this matter must be remanded so that the requested hearing can be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b).  If the Veteran fails to report for the hearing, a copy of the letter notifying the Veteran of the date and time of the hearing must be associated with the claims file.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


